UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported)December 31,2011 Champion Industries, Inc. (Exact Name of Registrant as Specified in Its Charter) West Virginia (State or Other Jurisdiction of Incorporation) 0-21084 55-0717455 (Commission File No.)(IRS Employer Identification No.) 2450 First Avenue P. O. Box 2968 Huntington, West Virginia25728 (Address of Principal Executive Offices) (Zip Code) (304) 528-2700 (Registrant's Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): 0 Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) 0 Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) 0 Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) 0 Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN THE REPORT Item5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)On December 31, 2011, Toney K. Adkins retired as President and Chief Operating Officer of Champion Industries, Inc., effective immediately. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHAMPION INDUSTRIES, INC. (Registrant) Date:January 3, 2012 /s/ Todd R. Fry Todd R. Fry, Senior Vice President and Chief Financial Officer 2
